Case:19-00109-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 17:43:17   Desc:
                          Exhibit A Page 1 of 2
      Case:19-00109-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 17:43:17   Desc:
                                ExhibitEXHIBIT
                                        A Page A 2 of 2
                          TRANSFERS TO KELLY SERVICES PUERTO RICO
                                 Date            Payment Amount
                              6/24/2013               $61,956.00
                              7/31/2013                $4,996.00
                              7/31/2013                $5,947.00
                              8/5/2013                  $311.00
                              8/5/2013                $17,406.00
                              8/5/2013                $21,963.00
                              8/5/2013                $60,143.00
                              8/5/2013                $93,272.00
                              8/5/2013              $521,875.00
                              8/5/2013             $1,057,554.00
                              8/7/2013                $32,931.00
                              8/7/2013                $69,486.00
                              8/7/2013                $89,622.00
                              8/7/2013              $170,528.00
                              8/12/2013             $235,802.00
                              8/16/2013               $14,785.00
                              8/16/2013               $76,158.00
                              8/21/2013                $3,303.00
                              8/21/2013             $175,775.00
                              8/21/2013             $298,116.00
                              9/5/2013                $73,166.00
                              9/5/2013                $85,916.00
                              9/5/2013              $159,745.00
                              9/5/2013             $1,145,883.00
                              9/5/2013                 $1,847.00
                              9/9/2013                 $7,256.00
                              9/9/2013                $24,233.00
                              9/9/2013              $769,919.00
                              9/18/2013                $1,169.00
                              9/26/2013             $595,245.00
                              10/7/2013               $10,274.00
                              10/3/2014                 $101.00
                              10/3/2014                 $804.00
                              10/3/2014             $140,987.00




A-1                                       63379242 v1
